Citation Nr: 1202612	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-13 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Jackson, Mississippi. 

In February 2007, the Veteran testified at a hearing at the RO in Chicago, Illinois, before a Decision Review Officer (DRO).  In August 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at the RO (Travel Board hearing); copies of both transcripts have been associated with the record.

This case previously reached the Board in May 2010.  At that time, regarding the issue of service connection for an acquired psychiatric disorder, the Board noted United States Court of Appeals for Veterans Claims' (Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), wherein the Court held that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled.  That is, all current psychiatric symptoms must be considered for service connection.  In accordance with the Court's decision, in the May 2010 decision the Board revised the Veteran's claim, noting that in May 2004, a VA staff psychiatrist had found sleep difficulty, depressed mood, and anxiety in the form of panic attacks might be related to military trauma and that in May 2005, a VA psychiatrist reported that the Veteran was being treated for PTSD and depression.  Therefore, the Board granted the Veteran's claim for service connection for PTSD.  The grant of service connection for PTSD was a complete grant of that issue.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal downstream issues).  However, the Board remanded the Veteran's claim for further development of any other acquired psychiatric disorder as raised by the record, now before the Board for further review.


FINDINGS OF FACT

1.  The Veteran experiences a polysubstance dependence disorder.

2.  The Veteran's polysubstance dependence disorder has been competently indicated as due to self-medication for his service-connected PTSD.

3.  The Veteran does not currently experience any separately diagnosed acquired psychiatric disorder separate from his service-connected PTSD and polysubstance abuse.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's polysubstance dependence disorder is proximately due to service connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(n), 3.102, 3.159, 3.301, 3.303, 3.310 (2011); Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  

2.  An acquired psychiatric disorder, separate from the Veteran's service-connected PTSD and polysubstance dependence disorder, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in May 2004.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for an acquired psychiatric disorder; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 and May 2010 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary Dingess-compliant VCAA notice prior to initially adjudicating his claim in August 2005, the preferred sequence.  However, in Pelegrini II, the Court clarified that in these situations the VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, the VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional VCAA notice letters by readjudicating the case by way of the May 2007 SOC, and the June 2009 and June 2011 SSOCs.  Therefore, since the VA cured the timing error and because the Veteran did not challenge the sufficiency of the notice, the Board finds that the VA complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudications.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not raised prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), various reports on the nature of the Veteran's service, VA treatment records, and two VA medical examinations regarding the nature of his current claim.  The Veteran has submitted personal statements, hearing testimony, "buddy" statements, and records relating to the nature of his service.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board is also satisfied as to substantial compliance with the May 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Stegall) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (indicating that substantial compliance is the applicable standard for review of Board remands).  In this regard, as noted above, the Board remanded the Veteran's claim in May 2010 to clarify the nature and etiology of any acquired psychiatric disorder that the Veteran may be currently experiencing separate from his service-connected PTSD.  Such clarification was provided by the May 2010 VA psychiatric examination and opinion, which was provided by a qualified medical professional competent to provide such evidence.  The May 2010 VA examiner thoroughly reviewed the relevant evidence of record and provided a thorough review of any acquired psychiatric disorders separate from his service-connected PTSD.  Therefore, the Board concludes that the issues raised by the May 2010 remand have been fully addressed.

Furthermore, the Board further notes that the governing law requires that when VA undertakes to provide an examination or obtain an opinion, VA must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  As indicated above, the May 2010 VA examiner reviewed the Veteran's medical records, statements, and assessed his acquired psychiatric disorders, such that the May 2010 VA psychiatric examination was adequate for VA purposes.  

Finally, the AOJ was to readjudicate the Veteran's service connection claims on appeal, which was accomplished through the June 2011 SSOC.  The Board is therefore satisfied as to substantial compliance with the prior remand directives, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Service connection may be established on a secondary basis for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement Allen v. Brown, 7 Vet. App. 439 (1995).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although the overall intention of the amendment to 38 C.F.R. § 3.310 was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Court in Allen was not concerned with, and did not address, such an evidentiary requirement.  As 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and because the Veteran's claim was pending before the regulatory change was made, the Board may consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for an Acquired Psychiatric Disorder

As noted in the introduction, the current claim on appeal stems from a claim for service connection for PTSD, which was granted in the Board's May 2010 decision.  As such, the Board notes that as an initial matter, this decision incorporates the prior decision, particularly regarding the review and analysis of in-service stressors and the nature of the Veteran's military service insofar as these may also be considered incurring incidents for a separately identified acquired psychiatric disorder.

A review of the Veteran's medical records reveals that the Veteran began to receive treatment for his diagnosed PTSD in April 2004.  Then, in May 2004, the Veteran was indicated as experiencing sleep difficulty, depressed mood, and anxiety, among other psychiatric symptoms.  The Veteran was provided with a VA psychiatric examination in July 2004, which indicated an Axis I diagnosis of PTSD.  However, a May 2005 letter from the Veteran's treating VA physician indicated that the Veteran was being treated for PTSD and depression, raising the possibility of other acquired psychiatric disorders that might be considered separately from the Veteran's service-connected PTSD.  See also the May 2005 and March 2009 VA medical treatment records, and the letter from the Veteran's treating VA physician dated in August 2005). 

The Veteran was provided with a VA psychiatric examination and opinion in May 2010.  At that time, the examiner indicated that the Veteran "meets the criteria for posttraumatic stress disorder;" however, the Veteran's history of "depression, and nervousness, are all part of [PTSD] and not a separate diagnosis by themselves."  The VA physician went on to note that a person experiencing PTSD will exhibit "mood symptoms, anxiety symptoms, insomnia symptoms, nightmares, and occasionally auditory hallucinations while asleep."  However, the examiner indicated that all of these symptoms were incorporated in the diagnosis of PTSD.  As such, the examiner concluded that the Veteran was appropriately assigned an Axis I diagnosis of chronic, moderate PTSD, with a "flavor of depression, anxiety, [and] insomnia."  The examiner went on to note that the Veteran's depression, nervousness insomnia, stressful feelings, and nightmares are all part of his PTSD and "not independent diagnostic disorders, per the record."  In other words, this diagnosis included these separately indicated manifestations as incorporated in the PTSD diagnosis.  

However, the examiner also noted that the Veteran does experience polysubstance dependence.  See also the March 2009 VA medical treatment record.  The May 2010 examiner indicated that the diagnosis of "polysubstance dependence in sustained partial remission is at least as likely as not... related to an incident of military service," and "more than 50% or greater probability ... originating from [the Veteran's] PTSD as a [form of] self-medication."  

In this regard, for claims filed after October 31, 1990, service-connected disability compensation is precluded for disability that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. §§ 3.1(n), 3.301.  However, service-connected disability compensation may be awarded for an alcohol or drug abuse disability secondary to a service-connected disability, or an alcohol or drug abuse disability can serve as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In this regard, the Federal Circuit Court cautioned that compensation would only result where there was clear medical evidence establishing that the alcohol or drug abuse disability was caused by a Veteran's primary service-connected disability.  Id.  The Federal Circuit Court also determined that the statute precludes compensation in two situations: 1) for primary alcohol abuse disabilities, i.e. alcohol abuse disability arising during service from voluntary and willful drinking to excess; and 2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id.  

As such, with regard to his substance abuse, the May 2010 VA psychiatric examination indicated that the Veteran currently experiences a polysubstance dependence disorder that is "more than 50% or greater probability" due to his service-connected PTSD.  Therefore, there is competent medical evidence demonstrating that the Veteran's polysubstance dependence disorder is secondary to a service-incurred acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. §§ 3.1(n), 3.301, 3.310.  In resolving such an issue, the Board must consider the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the Veteran prevails.  Where the "fair preponderance of the evidence" is against the claim, the Veteran loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In light of the evidence of a current polysubstance dependence disorder that has been linked by a competent medical professional as secondary to the Veteran's service-connected PTSD, the benefit of the doubt is resolved in the Veteran's favor.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that there is sufficient evidence to find that the Veteran's current polysubstance dependence disorder is secondary to service connected PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Resolving the benefit of the doubt in the Veteran's favor, a finding in favor of service connection for his polysubstance dependence disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

							(CONTINUED ON NEXT PAGE)







ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.

Service connection for a polysubstance dependence disorder as secondary to service connected PTSD is granted.  



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


